Citation Nr: 1630094	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-02 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army Reserves from June 1977 to January 1998, and had active duty from October 2006 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices in May 2012 and June 2015.  Jurisdiction of the claims is currently with the St. Petersburg Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in May 2015.  A copy of the hearing transcript is of record.

In August 2015, the Veteran's claim was remanded for additional development. 

It is noted that in June 2015, the RO denied a claim for service connection for PTSD due to military sexual trauma.  Thereafter, the RO received a timely notice of disagreement in June 2015.  The Veteran is entitled to receive a Statement of the Case (SOC).  Therefore, the Board directs that the RO issue a SOC in accordance with 38 C.F.R. §§ 19.26, 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for sleep apnea was previously remanded as it was determined that the VA medical opinion provided in April 2011 was inadequate; unfortunately, the Board finds that the subsequent addendum opinions obtained in October 2015 and February 2016 are also inadequate to resolve this issue and a new medical opinion must be obtained.    

In April 2011, the VA examiner opined that the Veteran's sleep apnea was not related to her period of active service because it was due to "central nervous system function."  The claim was remanded to request a more detailed rationale for this opinion.  In an October 2015 addendum, the examiner stated that the Veteran's sleep apnea is related to "obstructive air ways of the posterior pharynx and is not related to a central nervous system function."  In February 2016, the examiner further stated that "the Veteran's mild sleep apnea is related to a narrowing of the posterior pharynx (this is an anatomical condition) and is not affected by the central nervous system... Obstructive Sleep Apnea is affected by the patient's obesity with a BMI 30.3 (at the time of the 2/10 sleep study BMI was 28.5)." 

The Veteran separated from active duty in September 2009.  She underwent a sleep study in February 2010, and was diagnosed with mild obstructive sleep apnea at that time.  Her weight was 161 lbs. and her BMI, as noted by the examiner, was 28.5.  The examiner has indicated that the Veteran's weight/BMI at the time of her sleep study was a factor in her development of her sleep apnea; however, the examiner did not address the evidence of record indicating that the Veteran displayed similar weight and BMI findings during service.  Also, the Veteran has reported suffering from symptoms of waking up in the middle of the night and daytime fatigue during this period.  On March 6, 2008, medical records indicate that the Veteran weighed 163.2 lbs. with a BMI of 28.91.  In May 2008, she weighed 161.4 lbs. with a BMI of 28.59.  In May 2009, she weighed 157 lbs. weight a BMI of 27.81.  Her separation examination in July 2009 also reported a weight of 157 lbs., which would indicate a BMI of 27.81.  The Board finds that a new, VA examination should be afforded that addresses the etiology of the Veteran's sleep apnea.    

To date, the Veteran has not been provided a SOC with regard to her claim for service connection for PTSD due to military sexual trauma.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion (and include an examination if necessary) for the purposes of determining the etiology of the Veteran's current sleep apnea disorder. 

The examiner is asked to review the claims file, with particular attention to the Veteran's weight during her period of service and the February 2010 sleep study which diagnosed with mild obstructive sleep apnea.

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

The examiner must then offer an opinion as to the following:

Whether the Veteran's diagnosed sleep apnea at least as likely as not (a 50 percent or greater probability) manifested during her period of active service, or is otherwise due to her active service.  The examiner should specifically discuss the Veteran's reports of waking up during the night, her daytime fatigue during her period of service, and her diagnosis of sleep apnea within six months of separation from service.  

A complete rationale should be provided for any opinions rendered.  If an opinion cannot be provided without resort to mere speculation, the VA examiner should explain why speculation would be required.  

2. Furnish the Veteran with a SOC pertaining to her claim for service connection for PTSD due to military sexual trauma.  Also advise her that, upon receipt of this SOC, she still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect her appeal of this additional claim to the Board. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for sleep apnea.  If this issue is not granted, issue a Supplemental Statement of the Case and afford the Veteran and her representative an appropriate opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

